This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-0348

                                    State of Minnesota,
                                        Respondent,

                                            vs.

                                    Jodi Lynette Lacy,
                                        Appellant.

                                 Filed February 8, 2016
                                        Affirmed
                                    Klaphake, Judge *

                                Rice County District Court
                                 File No. 66-CR-13-2463


Lori Swanson, Attorney General, St. Paul, Minnesota; and

John L. Fossum, Rice County Attorney, Terence Swihart, Assistant County Attorney,
Faribault, Minnesota (for respondent)

Terry A. Watkins, Watkins Law Office, LLC, Faribault, Minnesota (for appellant)


         Considered and decided by Reyes, Presiding Judge; Peterson, Judge; and Klaphake,

Judge.




*
 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

KLAPHAKE, Judge

       On appeal from her conviction of a fifth-degree controlled substance crime

following a stipulated-evidence court trial, appellant Jodi Lynette Lacy challenges the

district court’s order denying her suppression motion. Lacy argues that the seizure of a

baggie containing methamphetamine from her pocket was an impermissible extension of a

Terry search and that she was subjected to an unlawful custodial interrogation. Because

the seizure of the baggie was lawful as a search incident to arrest and because Lacy was

not subjected to a custodial interrogation, we affirm.

                                     DECISION

       “When reviewing a district court’s pretrial order on a motion to suppress evidence,

we review the district court’s factual findings under a clearly erroneous standard and the

district court’s legal determinations de novo.” State v. Gauster, 752 N.W.2d 496, 502

(Minn. 2008) (quotation omitted). When the facts are undisputed, “our review is entirely

de novo.” State v. Burbach, 706 N.W.2d 484, 487 (Minn. 2005).

       The federal and state constitutions prohibit unreasonable searches and seizures by

the government. U.S. Const. amend. IV; Minn. Const. art. I, § 10. Warrantless searches

are generally unreasonable unless they are covered under an exception to the warrant

requirement. State v. Lemert, 843 N.W.2d 227, 230 (Minn. 2014). The United States

Supreme Court recognized one of these exceptions when it held that “a law-enforcement

officer may conduct a protective pat search of a person’s outer clothing so long as the

officer has a reasonable, articulable suspicion that the person whom the officer has lawfully


                                             2
detained may be armed and dangerous.” Id. (citing Terry v. Ohio, 392 U.S. 1, 26-27,

88 S. Ct. 1868, 1882-83 (1968)). The Supreme Court has also held that “a warrant to search

for contraband founded on probable cause implicitly carries with it the limited authority to

detain the occupants of the premises while a proper search is conducted.” Michigan v.

Summers, 452 U.S. 692, 705, 101 S. Ct. 2587, 2595 (1981) (footnote omitted).

       Here, officers were executing a warrant to search for narcotics at the home of

Michael Dulac. Officers observed Lacy “working on the dead bolt lock at the front door

threshold” when they arrived to execute the search warrant. Because Lacy was on the

premises when officers were executing a warrant to search for contraband, it was lawful

for the officers to detain Lacy.

       The officers could conduct a protective pat search of Lacy if they had reasonable,

articulable suspicion that she was armed and dangerous. Lemert, 843 N.W.2d at 230. Lacy

was discovered in the process of opening Dulac’s front door. Officers knew that Dulac

had a history of assault and that he both “always” carried a knife and that he had

“many knives and swords . . . hanging on his walls inside his house.” A large knife was

hanging from Dulac’s hip when he was searched. The Minnesota Supreme Court has noted

that “a substantial nexus exists between drug dealing and violence.” Id. at 232. Because

of Lacy’s connection to Dulac and the presence of weapons on the premises, officers had

a reasonable suspicion that Lacy could be armed and dangerous. Although Lacy was

placed in handcuffs, a protective pat search was lawful during her detention. Lemert, 843
N.W.2d at 230.




                                             3
       As Officer Catherine Spicer began the pat down, Lacy said that she had a baggie in

her front pocket that was not hers and that she was going to dispose of the baggie for

Michael. This statement gave Officer Spicer probable cause to arrest Lacy. Normally, a

“protective pat search must be strictly limited to that which is necessary for the discovery

of weapons which might be used to harm the officer or others nearby.” Id. at 230

(quotations omitted). But “police who have probable cause to arrest a suspect can then

conduct a search incident to arrest even if the search occurs before the arrest.” In re Welfare

of G.M., 560 N.W.2d 687, 695 (Minn. 1997). “A search incident to arrest can extend to

small containers on the person and can be followed by a warrantless seizure of discovered

contraband.” Id. “[P]robable cause to arrest requires police to have a reasonable belief

that a certain person has committed a crime.” Id.

       Officer Spicer was executing a search warrant for narcotics at Dulac’s residence and

was aware that Dulac had been involved in multiple narcotics offenses. On these facts,

once Lacy made the statement about possessing a baggie for Dulac, Officer Spicer had

probable cause to believe that the baggie contained narcotics. Because Officer Spicer had

probable cause to arrest Lacy after Lacy’s statement, the later seizure of the baggie was

lawful as a search incident to arrest.

       Lacy also argues that her statement to Officer Spicer about the baggie should be

suppressed because she was subjected to a custodial interrogation without first being given

a Miranda warning. “Statements made by a suspect during a ‘custodial interrogation’ are

admissible only if the statement was preceded by a Miranda warning.” State v. Thompson,

788 N.W.2d 485, 491 (Minn. 2010) (citing Miranda v. Arizona, 384 U.S. 436, 444-45,


                                              4
86 S. Ct. 1602, 1612 (1966)). To require a Miranda warning, a suspect must be both in

custody and subject to interrogation. Id. “An interrogation is custodial if, based on all the

surrounding circumstances, a reasonable person under the circumstances would believe

that he or she was in police custody of the degree associated with formal arrest.” Id.

(quotation omitted). Factors that may indicate a suspect is in custody include “police

interviewing the suspect at the police station; the officer telling the individual that he or

she is the prime suspect; officers restraining the suspect’s freedom; the suspect making a

significantly incriminating statement; the presence of multiple officers . . .; and a gun

pointing at the suspect.” Id. (quotation omitted). The Minnesota Supreme Court has held

that “briefly handcuffing a suspect while the police sort out the scene of an investigation

does not per se transform an investigatory detention into an arrest.” State v. Munson, 594
N.W.2d 128, 137 (Minn. 1999).

       Here, police handcuffed Lacy to detain her for officer safety, but that form of

detention was not conclusive as to whether she was in police custody for purposes of

Miranda. Officer Spicer told Lacy that she would be performing a pat down and that Lacy

was being detained, but she never told Lacy that she was under arrest and did not conduct

a full search of Lacy until after Lacy’s formal arrest. In addition, Officer Spicer alone

conducted the pat down and never pointed her gun at Lacy, and the encounter did not take

place at a police station. Under the totality of these circumstances, Lacy was not in custody

when she admitted to possessing the baggie.

       Further, Lacy was not subjected to interrogation. “Miranda safeguards apply

whenever a person is subjected to either express questioning or its functional equivalent.”


                                              5
State v. Edrozo, 578 N.W.2d 719, 724 (Minn. 1998) (quotation omitted). The functional

equivalent of express questioning means “any words or actions on the part of the police

(other than those normally attendant to arrest and custody) that the police should know are

reasonably likely to elicit an incriminating response from the suspect.” Id. (quotation

omitted).

       Officer Spicer testified that she never asked Lacy any questions before conducting

the pat down, and the pat down itself is not an action that would elicit any sort of

incriminating statement. Lacy’s statement about the baggie was therefore “a spontaneous,

volunteered statement not made in response to ‘interrogation.’”        See State v. Hale,

453 N.W.2d 704, 707 (Minn. 1990). Because Lacy was not subjected to a custodial

interrogation, Officer Spicer was not required to give Lacy a Miranda warning.

       Affirmed.




                                            6